Citation Nr: 0400571	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chloracne, including as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza




INTRODUCTION

The appellant had active military service from March 1971 
until April 1972.  The appellant served in the Republic of 
Vietnam from August 1971 until April 1972.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for 
chloracne.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant raised an 
issue in his December 2001 Statement in Support of Claim (VA 
Form 21-4138), which was not previously addressed by the RO.  
Therefore, the Board refers the issue of entitlement to 
service connection for joint deterioration, including as 
secondary to exposure to herbicides, to the RO for further 
inquiry.


FINDINGS OF FACT

1.  The appellant's active military service includes foreign 
service in the Republic of Vietnam from August 1971 until 
April 1972.

2.  The record contains competent and credible medical 
evidence showing that the appellant is currently diagnosed 
with chloracne.

3.  The record also contains competent and credible medical 
evidence showing that the appellant was previously diagnosed 
with acne vulgaris.

4.  There exists an approximate balance of evidence with 
respect to the existence of chloracne and its incurrence as a 
result of the appellant's service in Vietnam.



CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chloracne, to include as due to exposure to herbicides, are 
satisfied.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2002); 
38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

With respect to VA's duty to notify, the March 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC) and multiple supplemental correspondence, together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  Therefore, the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The appellant has not 
referenced any outstanding records or information that he 
wanted VA to obtain.  Therefore, the RO has obtained all 
relevant evidence from every source indicated by the 
appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant is this case has 
been afforded a VA examination.  As discussed in further 
detail below, the record contains sufficient medical evidence 
for the Board to base its decision.  Furthermore, the 
appellant is not prejudiced by the Board's decision not to 
provide an additional VA examination, as the appellant's 
claim is granted in full. 

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Service Connection

Chloracne is a presumptive condition, and the Board shall 
initially consider the appellant's claim pursuant to 
presumptive service connection.  38 C.F.R. § 3.309(e) (2003).  
Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain diseases manifesting themselves to a certain degree 
within a certain time after service must have had their onset 
in service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 and 3.309 (2003).  Moreover, the law 
requires that chloracne must manifest itself to a certain 
degree within one-year after the last date the appellant was 
presumed to be exposed to herbicide agents during active 
service.  38 U.S.C.A. § 1116 (West 2002).

The appellant served in the Republic of Vietnam from August 
1971 until April 1972.  As such, the appellant's exposure to 
herbicides is presumed absent affirmative evidence 
establishing a contrary finding.  38 C.F.R. § 3.307 
(a)(6)(iii) (2003).  In this case, there exists no evidence 
to refute the appellant's presumed exposure to herbicides.  
Therefore, the Board must now consider whether the 
appellant's chloracne manifested itself within one-year of 
April 1972, or the last date the appellant was presumed to be 
exposed to herbicides.

The medical evidence in this case shows that the appellant 
was initially diagnosed with chloracne at the February 2002 
VA examination, or approximately thirty years after April 
1972, the last date of his presumed exposure to herbicides.  
Although the appellant was diagnosed and treated in-service 
for acne vulgaris in March 1972, acne vulgaris and chloracne 
are distinct medical conditions.  Therefore, the Board finds 
that the appellant is not entitled to presumptive service 
connection, as the appellant's chloracne did not manifest 
itself within the requisite time period.

Although the appellant has argued that his disorder is the 
result of presumed exposure to herbicides, VA must also 
ascertain whether there is any other basis to indicate that 
the disorder was incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to Hickson element (1), current disability, the 
record contains competent and credible medical evidence 
diagnosing the appellant with chloracne in February 2002.  
Therefore, the Board finds that the appellant has a current 
disability.

The next consideration is Hickson element (2), in-service 
incurrence.  As previously discussed, the appellant served in 
the Republic of Vietnam from August 1971 until April 1972 and 
as such he is presumed to have been exposed to herbicides.  
38 C.F.R. § 3.307 (a)(6)(iii) (2003).  Furthermore, the 
appellant received in-service treatment in March 1972 for 
acne vulgaris.  The Board additionally notes that the 
appellant indicated continuous acne related symptomatology 
since his service in Vietnam.  Skin conditions, unlike most 
other medical conditions, are readily observable by 
laypersons and do not require medical expertise to establish 
their existence.  Therefore, the Board finds that the 
appellant suffered the requisite in-service injury or 
disease.

The final consideration in a service connection claim is the 
existence of a medical nexus.  Section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, directed the 
Secretary of the Department of Veterans Affairs to seek to 
enter into an agreement with the National Academy of Sciences 
(NAS) to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.  The Secretary determined, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure to an 
herbicide agent and the disease of chloracne.  See 64 Fed. 
Reg. 59232, 59233 (November 2, 1999).  

The Board additionally notes that, despite the absence of an 
explicit medical opinion linking the appellant's chloracne to 
his presumed exposure to herbicides, the Secretary's 
declaration of the existence of such a relationship mandates 
that the Board resolve any doubt with respect to medical 
nexus in the appellant's favor.  38 C.F.R. § 3.102 (2003).  
Summarily, for the reasons and bases expressed above, the 
Board concludes that the evidence supports a finding that 
there exists a medical nexus between the appellant's 
chloracne and his presumed exposure to herbicides.


ORDER

Entitlement to service connection for chloracne is granted.



	                        
____________________________________________
	Frank Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



